Citation Nr: 1132390	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-19 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from December 1945 to January 1950 and from August 1950 to November 1953.  The Veteran died in February 2003.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which denied entitlement to service connection for the cause of the Veteran's death.

The record reflects that the current claims file is a rebuilt file.  When service treatment records, VA records, or records from another government agency are missing, VA has a heightened duty to satisfy the duty to assist.  Under such circumstances, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2003, and VA has conceded that his death certificate reports the cause of his death as cancer of the esophagus.

2.  VA has conceded that the Defense Threat Reduction Agency has confirmed that the Veteran participated in Operation UPSHOT-KNOTHOLE conducted at the Nevada Test Site in 1953.

3.  Cancer of the esophagus is among the diseases for which presumptive service connection is available for radiation-exposed Veterans.

4.  The Veteran's death from cancer of the esophagus contributed materially in producing or accelerating the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the appellant, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for the cause of the Veteran's death.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection for the Cause of the Veteran's Death

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  Based upon a review of the material in the claims file, the appellant principally argues that during the Veteran's period of active service, he had participated in Operation UPSHOT-KNOTHOLE conducted at the Nevada Test Site in 1953 which resulted in his being exposed to ionizing radiation.  The appellant further asserts that this exposure to ionizing radiation resulted in the Veteran developing cancer of the esophagus which ultimately contributed to cause his death.

For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010); Lathan v. Brown, 7 Vet. App. 359 (1995).  Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection in the context of this claim, once the death of the Veteran has been established, there must be medical evidence, or in certain circumstances, competent lay evidence, of in-service occurrence or aggravation of a disease or injury leading to death within the regulatory scheme; and competent medical 
evidence of a nexus between an in-service injury or disease and death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  "Competent lay evidence" means "any evidence not requiring that the proponent have specialized education, training, or experience."  Lay evidence is competent "if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

Certain specified disabilities becoming manifest in a "radiation-exposed Veteran" shall be service connected.  38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  The term "radiation-exposed Veteran" means a Veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" means onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; or service at certain gaseous diffusion plants before February 1, 1992 and certain service on Amchitka Island, Alaska, before January 1, 1974.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  

Cancer of the esophagus is among the disabilities subject to presumptive service connection on a radiation basis under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), and as a "radiogenic" disease under 38 C.F.R. § 3.311(b).  

As noted above, the record reflects that the current claims file is a rebuilt file, therefore, the Board is forced, in part, to rely on fact as recorded in an August 1996 Board decision.  Under similar circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that the Board can rely on facts as stated in a prior Board decision because the application of the presumption of regularity requires that, in the absence of clear evidence to the contrary, it must be assumed that the Board accurately recorded the facts as they then existed.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1998).  The Court reasoned, "[t]o hold otherwise would require this Court to presume that [VA] in its prior decision on the claim did not properly discharge its official duties."  Id.

VA has conceded that the Defense Threat Reduction Agency has confirmed that the Veteran participated in Operation UPSHOT-KNOTHOLE conducted at the Nevada Test Site in 1953.  As such, exposure to ionizing radiation during the Veteran's period of active service has been established.

The available evidence of record in the claims file shows that the Veteran died in February 2003.  VA has conceded that his death certificate reports the cause of his death as cancer of the esophagus.  Cancer of the esophagus is among the disabilities subject to presumptive service connection as a "radiogenic" disease under 38 C.F.R. § 3.311(b).

In light of the foregoing and resolving reasonable doubt in the appellant's favor, the Board finds that the Veteran developed cancer of the esophagus as a result of his exposure to ionizing radiation during his period of active service.  Thereafter, the Veteran's cancer of the esophagus at the very least contributed substantially or materially to cause his death as established in his death certificate.

Further inquiry could be undertaken with a view towards development of the claim.  However, the Board points out that the Court has cautioned VA against undertaking additional development where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Accordingly, the Board finds that the preponderance of the competent evidence of record is in support of the appellant's claim, and entitlement to service connection for the cause of the Veteran's death is granted.


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
ROBERT J. BURRIESCI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


